Cole, J.
i. mechanstatuteo?* limitations: soldier. It was necessary for the plaintiff, in order to secure his meehanic’s lien, to file his account for the work, materials, &c., with a description of the property to be charged with the lien, duly verified, within . ° i j j ninety days after the work was completed. Revision, § 1851. This was done. It was also necessary in order to preserve and perfect the lien, that suit should be commenced on such claim, within nine months from filing the account, and prosecuted without any unnecessary delay to final judgment. Revision, § 1865. This was not done; the account was filed March 6th, 1863, and the suit was not commenced till May 9th, 1861.
*522But, by an act approved April 7th, 1862, and passed at the regular session of the Eighth General Assembly, Laws of 1862, chapter 113, section 1, page 128, it was provided that property of Iowa volunteers should be exempt from levy or sale on execution, trust deed, mortgage, decree, or judgment, during and for four months after the termination of their service. By chapter 11, section 4, page 10, of acts of special session of 1862, it is provided that the statute of limitations or the provisions of law, limiting the time within which actions may be commenced, shall cease to run in favor of any such soldier, and his surety during the time their property is exempt from attachment, levy, sale, or lien by virtue of the act last mentioned.
There is no question that, by the terms of these two acts, the limitation of nine months for commencing suit to enforce the lien, did not begin to run until after McCaddon’s discharge from the military service, which was in October, 1863, and therefore, by the terms of these acts, if they are valid, the action is not barred.
%_ remedy. But it is insisted that this act, extending the time for bringing such suit, is in violation of the Constitution, for that it impairs the obligations of the contract. ^-g y^ew we cannot concur. Statutes of limitation pertain to the remedy and not to the essence of the contract.. Sedg. on Stat. and Const. Law, 658, 659 and 691, and authorities there cited. This act extending the time for bringing such suits is valid, and by its provisions and the facts shown in this case, the suit was commenced in proper time.
3. Verdict: and reform-in®‘ II. In order to justify a court in modifying or reforming a verdict, or putting it in form so as to effectuate 7 1 G the intention of the jury, it must have certain and unmistakable data in the case upon which to base its action.
In this case the plaintiff claimed in his petition a much *523larger sum than the verdict of the jury, and the defendant McCaddon by his answer claimed a set-off equal to the plaintiff’s demand. There was evidence tending to sustain these conflicting claims, and the jury found for the plaintiff, “ two hundred and thirty dollars, with six per cent interest.” "Whether the jury intended to find interest from the completion of the work, or only from the date of rendering their verdict, there is no certain data in the case from which to determine. It was error therefore for the court to reform or change the verdict so as to give the plaintiff interest on the amount returned by the jury, from December 9th, 1862, the time of completing the work (as claimed by the plaintiff, but not admitted by defendant), up to the date of the rendition of the verdict. See Frommee v. Jones, 13 Iowa, 474, and authorities there cited.
But the plaintiffs’ counsel ask that in case we shall hold the action of the District Court, in this particular, to- be erroneous, that they be permitted to remit the excess of the judgment over the verdict.
This will be allowed. The judgment of the District Court will therefore be so modified as to make it for the sum returned by the jur}'- — two hundred and thirty dollars; with six per cent interest from that date; and the judgment so modified will be affirmed at the costs of the appellee.
Affirmed.